Citation Nr: 0424890	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right index finger and the right ring finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

In July 2000, the veteran presented personal testimony at a 
travel Board hearing.  A transcript of the hearing is of 
record.  The Board observes that the veteran presented 
testimony before a Veterans Law Judge who is no longer at the 
Board.  By correspondence dated in July 2004, the veteran was 
informed of his right to present testimony at another 
hearing, held by a member of the Board.  The veteran had 30 
days to respond, and did not do so.  Therefore, the Board 
construes the veteran's failure to respond as a waiver of the 
right to another hearing.  

This case was previously before the Board.  In October 2000, 
the Board remanded the issue of entitlement to service 
connected benefits to the RO for further development.  The RO 
has complied with the Board's October 2000 Remand.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for entitlement to 
service connection for residuals of an injury to the right 
ring finger and the right index finger, and the VA has made 
reasonable efforts to develop such evidence.  

2.  Available service medical records are negative for 
complaints of, or treatment for, an injury to the right ring 
finger and the right index finger. 

3.  Post service medical records show treatment for carpal 
tunnel syndrome, many years after service.  

CONCLUSION OF LAW

Residuals of an injury to the right ring finger and the right 
index finger were not incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  Instead, the veteran has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

VA received the veteran's claim for entitlement to service 
connection for residuals of an injury to the right ring 
finger and the right index finger in October 1995.  By rating 
decision, dated in January 1996, the RO denied the veteran's 
claim for entitlement to service connected benefits.  The 
veteran filed a timely Notice of Disagreement; a Statement of 
the Case was issued and he appealed the RO's decision to the 
Board.  

Thereafter, in June 1999, the RO issued the veteran a 
Supplemental Statement of the Case.  The veteran presented 
personal testimony at a travel Board hearing in July 2000.  
In October 2000, the Board remanded the issue to the RO in an 
attempt to obtain medical records from the VA Medical Center 
(VAMC) in East Orange, New Jersey, as identified by the 
veteran during the July 2000 travel Board hearing.  

By correspondence, dated in February 2001, the RO informed 
the veteran of the general requirements of VCAA, and in 
December 2003, the RO sent the veteran a second letter 
pertaining to VCAA.  In March 2004, the RO sent the veteran a 
Supplemental Statement of the Case, which contained the 
appropriate law and regulations.  

Factual Background

The veteran's pre-induction examination, dated in February 
1951, was negative for an injury related to the veteran's 
right hand or the fingers on his right hand.  On separation 
examination, dated in January 1953, the fingers on his right 
hand were normal and there were no abnormalities associated 
with an injury to the fingers on his right hand.  

On VA examination, dated in December 1995, the veteran 
complained of numbness in the right ring finger.  The veteran 
related his past medical history to the examiner, in which he 
stated that that he suffered significant trauma to the right 
ring finger while he was on active duty in Korea.  He 
indicated that he fractured his right ring finger and wore a 
cast for some time. Thereafter, he experienced numbness 
extending from the proximal interphalangeal joint to the 
distal interphalangeal joint, of the right ring finger, on 
the radial aspect, and he also complained of pins and a 
needle sensation in cold weather.  He denied any surgeries to 
the hand.  He also gave a history of trauma to the right 
index finger while stationed in Korea.  He stated that he 
wore a cast for the injured right index finger and he denied 
any surgery to the finger.  X-ray studies of the right hand 
revealed mild degenerative changes consistent with mild 
osteoarthritis, and small, old, bony fragments adjacent to 
the 5th metacarpal, secondary to old trauma.  The diagnosis 
was history of trauma to the right hand, with residuals, and 
mild degenerative joint disease of the right hand.  

Associated with claims file are VA treatment records, which 
showed that the veteran was treated at the East Orange VAMC, 
from as early as approximately March 1995.  These records 
primarily pertained to other health related issues and were 
negative for a relationship between the claimed injury to the 
right ring finger and the right index finger and service.  
However, a VA treatment record, dated in May 1996, revealed 
that the veteran complained of a history of hand numbness.  
The diagnosis was bilateral carpal tunnel syndrome.  

In June 1996, the RO began contacting National Personnel 
Records Center (NPRC) to request service medical records for 
the veteran.  In July 1996 and again in February 1999, NPRC 
informed the RO that the veteran's records were destroyed in 
a fire that occurred in St. Louis, in July 1973.  

In a December 1996 statement, the veteran indicated that his 
right hand injury occurred in the summer of 1952; it was 
treated for a period of 6 months.  

In July 2000, the veteran gave personal testimony at a travel 
Board hearing.  A transcript of the hearing is of record.  He 
testified that as a truck driver in Korea, his hand was 
crushed when ammunition fell on it.  He was treated at a 
field hospital, where his hand was operated on.  After the 
field hospital treated his hand, he was able to return to 
duty and he began hauling ammunition again.  After service, 
his hand began giving him trouble again and he sought 
treatment at the VAMC in East Orange, New Jersey, where he 
stated that his hand was operated on again.  He testified 
that he had received ongoing treatment for the right hand 
injury since 1955 and that was trying to obtain medical 
records from the VAMC in East Orange, dated from 
approximately 1955.  At the close of the Board hearing, the 
veteran's representative requested additional consideration 
after securing the medical records from the East Orange VAMC, 
which the veteran testified, dated back to 1995.  When asked 
whether all of the veteran's post service medical treatment 
was undertaken at the East Orange VAMC, the veteran answered 
yes.  

By correspondence, dated in August 2000, the veteran 
submitted a lay statement, which indicated that the author of 
the statement served on active duty with the veteran and that 
the veteran injured his hand therein.  In September 2000, the 
veteran submitted a lay statement authored by his sister.  
She indicated that the veteran was in good health before 
service, and that prior to separation from service, he began 
to have difficulty with his right hand.  

In October 2000, the RO requested all records pertaining to 
the right hand and right finger disability, to include 
hospital summaries and outpatient treatment records, dated as 
early as 1955.  The RO received a negative response in 
November 2000.  

The treatment records from the East Orange VAMC, received in 
May 2002, showed that the veteran was treated for carpal 
tunnel syndrome and that he underwent surgery for carpal 
tunnel syndrome.  Thereafter, the veteran submitted treatment 
records from the East Orange VAMC, which primarily showed 
treatment for other health concerns.  

Law and Regulations

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted where the evidence shows that the veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. §§ 
3.303(b); 3.307, 3.309 (2003).  

Where there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Board has reviewed the entire claims file and concludes 
that the residuals of an injury to the right ring finger and 
the right index finger are not related to service.  

The Board observes that in July 1996, NPRC confirmed that the 
veteran's service medical records were destroyed in the July 
1973 fire in St. Louis, Missouri.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in cases 
where records once in the hands of the Government are lost or 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule in the final decision.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis has been undertaken with this heightened duty in 
mind.  In June 1996, the RO began contacting NPRC to request 
additional records for the veteran.  In July 1996 and again 
in February 1999, NPRC informed the RO that the veteran's 
records were destroyed in a fire that occurred in St. Louis, 
in July 1973.  

As stated above, the veteran's service medical records are 
incomplete.  However, the available service medical records 
including a separation physical examination were negative for 
complaints of an injury to the veteran's right hand, to 
include the right ring finger and the right index finger.  

On VA examination, dated in December 1995, the veteran 
related his past medical history to the examiner.  The 
diagnosis was a history of trauma to the right hand, with 
residuals, and mild degenerative joint disease of the right 
hand.  The examiner did not relate the diagnosis to service.  

The VA treatment record, dated in May 1996, revealed that the 
veteran complained of a history of hand numbness.  The 
diagnosis was bilateral carpal tunnel syndrome.  Thereafter, 
VA treatment records from the East Orange VAMC showed 
treatment for carpal tunnel syndrome, as well as surgery.  
These treatment records did not relate the carpal tunnel 
syndrome to service.  

The Board does not dispute the veteran's contentions that he 
suffered an injury to his right hand while in service.  
However, the separation examination was negative for 
residuals of an injury to the right ring finger and the right 
index finger.  Furthermore, the more recent VA treatment 
records do not show that the veteran has a right hand 
disability; therefore, there is no objective medical evidence 
of a current disability, pertaining to the right ring finger 
and right index finger.  Although the numerous VA X-ray films 
show evidence of trauma to the right hand, there is no 
medical evidence relating this finding to service.  

While the Board acknowledges the lay statements, as well as 
the veteran's contentions, pertaining to the reported onset 
of the residuals pertaining to the veteran's claimed right 
hand injury, the lay statements themselves are insufficient; 
there must be medical evidence tending to show that the 
disability was incurred in service.  The veteran, fellow 
servicemen and his sister, as laymen, are not competent to 
give opinions regarding medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of evidence of a link or nexus between the 
medical diagnosis of record and service, the claim for 
entitlement to service connection cannot be granted.  


ORDER

Entitlement to service connection for residuals of an injury 
to the right ring finger and the right index finger is 
denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



